            Case 1:19-cv-10031-GAO Document 1 Filed 01/07/19 Page 1 of 11
                            UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
JONATHAN DOUCETTE; on behalf of        )
himself and all others similarly       )
situated;                              )
                                       )
                       Plaintiffs,     )
                                       )
v.                                     )     C.A. No.
                                       )
CarMax Auto Superstores, Inc.          )
                                       )
                       Defendant.      )
____________________________________)

                    CLASS ACTION COMPLAINT AND JURY DEMAND

       Plaintiff Jonathan Doucette asserts the following class action complaint on behalf of

himself and all other similarly situated individuals against Defendant CarMax Auto SuperStores,

Inc. Plaintiff asserts his claims arising under 29 U.S.C. § 207 on behalf of himself and all others

similarly situated in the United States. Plaintiff asserts his claims arising under M.G.L. c. 149, §§

148, 150, and M.G.L. c. 151, §§ 1A-1B on behalf of himself and all others similarly situated in

Massachusetts.

                                            PARTIES

       1.        Plaintiff Jonathan Doucette is an individual residing in Massachusetts. Defendant

employed Plaintiff from in or about February 2016 until in or about August 2016.

       2.        Defendant CarMax Auto Superstores, Inc. is a foreign corporation with a principal

office located in Richmond, Virginia.

                                         JURISDICTION

       3.        This action arises under 29 U.S.C. § 207, M.G.L. c. 149, §§ 148, 150, M.G.L. c.

151, §§ 1A-1B, and breach of contract.

        4.       Original subject matter jurisdiction in this Court is proper and founded upon 28

U.S.C. § 1331, as this matter involves a federal question that arises under the Constitution, laws,
           Case 1:19-cv-10031-GAO Document 1 Filed 01/07/19 Page 2 of 11


or treaties of the United States, namely, the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§

201 et seq.

          5.   Plaintiff asserts his FLSA claim on behalf of himself and all other similarly situated

individuals whom Defendant employed in Massachusetts and throughout the United States and

who may elect to opt into this action pursuant to 29 U.S.C. § 216(b). The similarly situated

individuals include any sales employee whom Defendant failed to pay minimum wages. Plaintiff’s

FLSA claim meets the requirements for collective action certification set forth in 29 U.S.C. §

216(b).

          6.   Plaintiff asserts his claims arising under M.G.L. c. 149, §§ 148, 150, and M.G.L. c.

151, §§ 1, 1A, 1B, 20 on behalf of himself and all others similarly situated in Massachusetts. The

similarly situated individuals include any sales employee whom Defendant failed to pay overtime

wages, minimum wages, Sunday premium pay, and/or from whose wages Defendant took

improper deductions. Plaintiff’s claims under M.G.L. c. 149, §§ 148, 150, and M.G.L. c. 151, §§ 1,

1A, 1B, 20 meet the requirements for class actions set forth in Fed. R. Civ. P. 23, M.G.L. c. 151, §§

1B, 20, and/or M.G.L. c. 149, § 150.

          7.   Plaintiff asserts his breach of contract claim on behalf of himself and all other

similarly situated individuals whom Defendant employed in Massachusetts and throughout the

United States and who may elect to opt into this action pursuant to 29 U.S.C. § 216(b). The

similarly situated individuals include any sales employee whom Defendant failed to pay an hourly

rate equal to one and one half minimum wages for hours worked in excess of 40 during a week.

Plaintiff’s FLSA claim meets the requirements for collective action certification set forth in 29

U.S.C. § 216(b).




                                                 2
          Case 1:19-cv-10031-GAO Document 1 Filed 01/07/19 Page 3 of 11


        8.      Pendent jurisdiction of Plaintiff’s state law class claims under M.G.L. c. 149, §§

148, 150 is founded upon 28 U.S.C. § 1367. These class claims arise from a nucleus of operative

fact that is common with Plaintiff’s FLSA and breach of contract claim.

        9.      Venue in the District of Massachusetts is proper and founded upon 28 U.S.C. §

1391(b) because a substantial part of the events or omissions giving rise to Plaintiff’s class

claims occurred in this judicial district.

        10.     In compliance with M.G.L. c. 149, § 150, a Non-Payment of Wage and Workplace

Complaint Form was filed for Plaintiff with the Massachusetts Office of the Attorney General

prior to initiating this action, and he received authorization to pursue these claims in Court.

        11.     Pursuant to 29 U.S.C. § 216(b), Mr. Doucette consents to sue Defendant as a

plaintiff under the Fair Labor Standards Act. His consent to sue form is attached as Exhibit A.

                                                FACTS

        12.     Defendant operates a chain of automobile dealerships in Massachusetts and other

states that is known as “CarMax.”

        13.     Defendant sells tangible personal products – i.e. cars – through its CarMax

dealerships to members of the public.

        14.     Defendant’s CarMax dealerships are open seven days a week.

        15.     At least 75% or more of the annual dollar volume of sales by Defendant’s CarMax

dealerships consist of tangible personal property and/or goods – i.e. cars – that are not for resale.

        16.     The vehicles that Defendant sells through its CarMax dealerships are tangible

personal property and/or goods.

        17.     The vehicles that Defendant sells through its CarMax dealerships are subject to the

Massachusetts sales tax.




                                                    3
           Case 1:19-cv-10031-GAO Document 1 Filed 01/07/19 Page 4 of 11


       18.     Defendant is a sales tax/use vendor as defined by the Massachusetts Department of

Revenue.

       19.     Defendant’s CarMax dealerships are sales tax/use vendors as defined by the

Massachusetts Department of Revenue.

       20.     During each of the two years preceding the filing date of this action, Defendant’s

CarMax dealerships in the United States have collectively or individually had at least $500,000

in annual volume of sales or business.

       21.     During each of the two years preceding the filing date of this action, Defendant’s

CarMax dealerships in the United States have engaged in interstate commerce.

       22.     During each of the three years preceding the filing date of this action, Defendant’s

CarMax dealerships in Massachusetts have collectively or individually had at least $500,000 in

annual volume of sales or business.

       23.     During each of the three years preceding the filing date of this action, Defendant’s

CarMax dealerships stores in Massachusetts have engaged in interstate commerce.

       24.     Defendant employed Plaintiff at one of its CarMax dealerships in Massachusetts

from in or about February 2016 until in or about August 2016.

       25.     Defendant first employed Plaintiff as a “sales consultant trainee” and later promoted

him to be a “sales consultant.”

       26.     At all times during Plaintiff’s employment with Defendant, it classified him as a

non-exempt employee for purposes of receiving overtime compensation.

       27.     Defendant classifies the “sales consultant trainee” and “sales consultant” positions as

non-exempt for purposes of receiving overtime compensation.

       28.     At all times during Plaintiff’s employment with Defendant, it guaranteed in its

compensation policy that it would pay him and other similarly situated sales employees at least one

                                                 4
          Case 1:19-cv-10031-GAO Document 1 Filed 01/07/19 Page 5 of 11


and one half times his or her applicable minimum wage for each hour that they worked in excess of

40 during a week.

        29.     During the three years preceding the filing date of the complaint, Defendant

employed 40 or more different people as “sales consultant trainees” in Massachusetts.

        30.     During the three years preceding the filing date of the complaint, Defendant

employed 40 or more different people as “sales consultants” in Massachusetts.

        31.     During Plaintiff’s employment with Defendant, he worked in excess of 40 hours

during one or more weeks.

        32.     During the three years preceding the filing date of this action, 40 or more of

Defendant’s other sales employees worked in excess of 40 hours during one or more weeks.

        33.     Defendant was aware that Plaintiff and other similarly situated sales employees

worked in excess of 40 hours during one or more workweeks in the three years preceding the filing

date of this action.

        34.     At no point in time did Defendant instruct Plaintiff or other similarly situated sales

employees that they could not work in excess of 40 hours in a week.

        35.     During the three years preceding the filing date of this complaint, Defendant

required that Plaintiff and other similarly situated sales employees in Massachusetts work on one or

more Sundays.

        36.     Defendant was aware that Plaintiff and other similarly situated sales employees in

Massachusetts worked on one or more Sundays.

        37.     At no point in time did Defendant instruct Plaintiff or other similarly situated sales

employees that they could not work on Sundays.

        38.     During the three years preceding the filing date of this action, Defendant took

improper deductions from the wages that Plaintiff and other similarly situated sales employees

                                                   5
           Case 1:19-cv-10031-GAO Document 1 Filed 01/07/19 Page 6 of 11


had earned. For example, Defendant took deductions from the wages that it paid Plaintiff and

other similarly situated sales employees for uniforms.

       39.     During one or more workweeks, the deductions resulted in Plaintiff and other

similarly situated sales employees receiving an average hourly rate that was below the minimum

wage that they were entitled to receive for the hours that they worked.

       40.     During one or more workweeks, the deductions resulted in Plaintiff and other

similarly situated sales employees in Massachusetts and the United States receiving an average

hourly rate that was below one and one-half times their regular hourly rate minimum wage for hours

that they worked in excess of 40 during a week.

       41.     During one or more workweeks, the deductions resulted in Plaintiff and other

similarly situated sales employees in Massachusetts receiving an average hourly rate that was below

one and one-half times their regular hourly rate minimum wage for hours that they worked on

Sundays.

       42.     Defendant’s practices and policies resulted in Plaintiff and other class members not

receiving all of the wages that they earned.

                            CLASS/COLLECTIVE ALLEGATIONS

       43.     Plaintiff brings this action on behalf of himself and a putative class of each

individual whom Defendant employed in Massachusetts during the relevant limitations period as

a sales employee and who was not paid time-and-a-half for hours worked over forty per week,

minimum wages for all hours worked, time-and-a-half for hours worked on Sundays, and/or

from whose wages Defendant took deductions during one or more workweeks.

       44.     Plaintiff brings this action on behalf of a putative collective of each individual

whom Defendant employed in the United States during the relevant limitations period as a sales

employee and from whose wages: (1) Defendant took deductions during one or more workweeks

                                                  6
         Case 1:19-cv-10031-GAO Document 1 Filed 01/07/19 Page 7 of 11


which reduced his or her wages below the minimum wage rate that he or she was entitled to

receive under the FLSA for all hours worked; and (2) Defendant took deductions during one or

more workweeks which reduced his or her wages below time and a half the minimum wage rate

that he or she was entitled to receive under the FLSA for all hours worked during a week in

excess of 40, as they were guaranteed by Defendant’s compensation policy.

       45.     On information and belief, Defendant has subjected Plaintiff and the class

members to uniform policies and practices regarding the services they perform, their

compensation, and the hours that they worked.

       46.     During the past three years, Defendant has employed 40 or more class members in

Massachusetts who were not paid the correct wage rate for overtime hours, regular hours, or

Sunday hours that they worked during one or more workweeks.

       47.     During the past three years, Defendant has employed 40 or more class members in

Massachusetts from whose wages it took improper deductions.

       48.     Joinder is impracticable in this case due to the size and composition of the class,

and nature of the claims and relief sought, the remedial purpose of the underlying claims, and

because individual joinder would be inefficient, uneconomical, and could result in the

deprivation of wage rights to aggrieved employees.

       49.     There are issues of law and fact common to all class members, because

Defendant’s practices similarly affected all class members. The common questions of law and

fact predominate over any questions affecting individual class members. The predominant

questions of law or fact are clear, precise, well defined, and applicable to Plaintiff as well as

every absent member of the proposed class.

       50.     Plaintiff’s claims are typical of the claims of all members of the class, because all

members of the class were subject to the same unlawful practices and suffered similar harms.

                                                  7
           Case 1:19-cv-10031-GAO Document 1 Filed 01/07/19 Page 8 of 11


        51.      Plaintiff will fairly and adequately represent the interests of the class because he

does not have a conflict of interest with the class members. The undersigned counsel will fairly

and adequately represent the class members’ interests because they have substantial experience

in this field.

        52.      A class action is superior in this case for several reasons including, but not limited

to, the following: the case challenges Defendant’s uniform compensation practices and policies;

many workers may be reluctant to bring claims individually for fear of retaliation; some class

members may not have the motivation or resources to bring their claims individually; and it

would be an inefficient use of scarce judicial resources to require each employee affected by the

practices challenged herein to bring his or her own individual claim.

                                       COUNT I
                        FAIR LABOR STANDARDS ACT, 29 U.S.C. § 207

        As set forth above, Defendant failed to pay Plaintiff and other similarly situated

individuals an hourly rate equal to their applicable minimum wage, as required by 29 U.S.C. § 207.

Pursuant to 29 U.S.C. § 216(b), Plaintiff brings this claim on behalf of himself and all other

similarly situated individuals whom Defendant employed in the United States during the applicable

limitations period, namely each individual whom Defendant employed as sales employee, paid a

regular hourly rate equal to his or her applicable minimum wage, and took deductions from the

wages that he or she earned during one or more workweeks, which reduced his or her regular

hourly rate below the minimum wage rate that he or she was entitled to receive.


                                      COUNT II
                            MINIMUM WAGE – M.G.L. c. 151, §§ 1, 20

        As described above, Defendant failed to pay Plaintiff and other similarly situated

individuals in Massachusetts an hourly rate equal to minimum wage for all of the hours that they


                                                   8
         Case 1:19-cv-10031-GAO Document 1 Filed 01/07/19 Page 9 of 11


worked, as required by M.G.L. c. 151, §§ 1, 20. Plaintiff brings this claim on behalf of himself

and all other similarly situated individuals in Massachusetts pursuant to M.G.L. c. 151, § 20.

                                       COUNT III
                                 OVERTIME – M.G.L. c. 151, §§ 1A-1B

       As described above, Defendant failed to pay Plaintiff and other similarly situated

individuals in Massachusetts an hourly rate equal to one and one half times their regular hourly

rates for the hours that they worked in excess of 40 during a week, as required by M.G.L. c. 151,

§ 1A. Plaintiff brings this claim on behalf of himself and all other similarly situated individuals

in Massachusetts pursuant to M.G.L. c. 151, § 1B.

                                     COUNT IV
                        UNPAID WAGES – M.G.L. c. 149, §§ 148 and 150

       As described above, Defendant failed to pay Plaintiff and other similarly situated

individuals in Massachusetts all of the overtime wages, minimum wages, and Sunday premium

pay wages that they were entitled to receive, as required by M.G.L. c. 149, §§ 148 and 150, and

also took improper deductions from the wages that Plaintiff and other similarly situated

individuals in Massachusetts were entitled to receive. Plaintiff brings this claim on behalf of

himself and all other similarly situated individuals in Massachusetts pursuant to M.G.L. c. 149, §

150.

                                        COUNT V
                                   BREACH OF CONTRACT

       As set forth above, Defendant failed to pay Plaintiff and other similarly situated

individuals an hourly rate equal to one and one half times their applicable minimum wage for

certain hours that they worked in excess of 40 during a week, which they were guaranteed by

Defendant’s compensation policy. Pursuant to 29 U.S.C. § 216(b), Plaintiff brings this claim on

behalf of himself and all other similarly situated individuals whom Defendant employed in the

United States during the applicable limitations period, namely each individual whom Defendant
                                                  9
        Case 1:19-cv-10031-GAO Document 1 Filed 01/07/19 Page 10 of 11


employed as sales employee, paid a regular hourly rate equal to his or her applicable minimum

wage, took deductions from the wages that he or she earned during one or more workweeks,

which reduced the hourly rate that he or she received below one and one half times his or her

regular hourly rate for each hour he or she worked in excess of 40 during the weeks in which

Defendant took deductions from his or her wages.

                                        JURY DEMAND

                          Plaintiff requests a trial by jury on all claims.

       WHEREFORE, Plaintiff seeks judgment against Defendant as follows:

       1.     As to Count I, authorization to notify the class members of their right to opt into
              this lawsuit pursuant to 29 U.S.C. § 216(b);

       2.     As to Count I, liquidated damages pursuant to 29 U.S.C. § 216(b);

       3.     A finding that Defendant’s violation of the FLSA was willful and that, therefore,
              the statute of limitations for Count I is three years;

       4.     As to Counts II, III, and IV, certification of these claims as a class action pursuant
              to Fed. R. Civ. P. 23 and/or M.G.L. c. 149, § 150.

       5.     As to Counts II, III, and IV, treble damages pursuant to M.G.L. c. 149, § 150;

       6.     As to all Count I, compensatory damages for all unpaid minimum wages due to
              the named plaintiff and all other similarly situated individuals;

       7.     As to Counts II, II, and IV, compensatory damages for all unpaid overtime wages,
              minimum wages, Sunday premium pay, and reimbursement for improper
              deductions;

       8.     As to Counts I, compensatory damages for all unpaid overtime wages;

       9.     As to all Counts, pre- and post-judgment interest;

       10.    As to all Counts, attorneys’ fees and costs; and,

       11.    As to all Counts, any other relief to which Plaintiff and other similarly situated
              individuals may be entitled.
                                                 10
        Case 1:19-cv-10031-GAO Document 1 Filed 01/07/19 Page 11 of 11




                                    PLAINTIFF JONATHAN DOUCETTE, on behalf of
                                    himself and all other similarly situated,

                                    By his attorneys,

                                    /s/ Brook S. Lane
                                    Brook S. Lane, BBO #678742
                                    Hillary Schwab, BBO #666029
                                    FAIR WORK, P.C.
                                    192 South Street, Suite 450
                                    Boston, MA 02111
                                    T: 617-607-3260
                                    brook@fairworklaw.com
                                    hillary@fairworklaw.com

Dated: January 7, 2019




                                      11
